Citation Nr: 0007632	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-37 248	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of total 
nasal reconstruction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1993 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office, in St. 
Louis, Missouri, which denied a claim by the veteran seeking 
entitlement to service connection for a deviated septum, to 
include residuals of nasal reconstruction.  During the course 
of this appeal, the veteran changed addresses and, thus, his 
claim is being handled through the VA Regional Office (RO) in 
St. Petersburg, Florida.

The April 1996 RO decision classifies the issue as 
entitlement to service connection for a deviated septum, to 
include residuals of nasal reconstruction.  However, 
according to a letter from the veteran received in August 
1996, he is not seeking entitlement to service connection for 
a deviated septum.  He indicated that his septum is now 
straight, but that he has additional symptoms affecting his 
nasal area that are distinct from his prior deviated septum.  
He believes that these symptoms are residuals of his 
inservice nasal reconstruction surgery.  Thus, the issue on 
appeal is properly characterized as entitlement to service 
connection for residuals of total nasal reconstruction.

The case was originally before the Board in May 1999, at 
which time it remanded the matter back to the RO for 
additional evidentiary development.


FINDINGS OF FACT

The claims file contains some evidence of a current nasal 
condition, of an inservice total nasal reconstruction, and of 
a plausible relationship between the current nasal condition 
and service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of total nasal reconstruction is well grounded.  38 U.S.C.A. 
§ 5107(a)  (West 1991); 38 C.F.R. § 3.303  (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

In this case, the Board concludes that the veteran's claim 
for service connection for residuals of total nasal 
reconstruction is well grounded.  The claims file contains 
competent evidence that he currently has a nasal condition.  
This is shown by a December 1995 VA general medical 
examination report.  It indicates that the veteran had 
tenderness in the frontal sinuses and a bony growth in the 
right nasal area, causing a distorted nasal shape.  This 
evidence satisfies the first element of a well grounded 
claim.  Caluza, 7 Vet. App. at 506.

The Board also finds evidence of inservice nasal trauma.  
Service medical records show that the veteran underwent a 
total nasal reconstruction in June 1995.  The procedure was 
performed to repair a deviated nasal septum.  This evidence 
satisfies the second element of a well grounded claim.  Id.

Finally, the Board finds plausible evidence of a 
relationship, or nexus, between the current nasal symptoms 
and service.  The December 1995 VA examination report 
indicates both that the veteran had current nasal symptoms 
and that he was "status post deviated nasal septum 
surgery."

In light of the above, the Board concludes that the veteran 
has presented a well-grounded claim for entitlement to 
service connection for residuals of total nasal 
reconstruction.  38 C.F.R. § 3.303  (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  Therefore, it has a duty to assist the 
veteran with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).



ORDER

The claim of entitlement to service connection for residuals 
of total nasal reconstruction is well grounded, and, to that 
extent, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residuals of a total nasal reconstruction is well grounded, 
VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C. A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

This case was previously remanded back to the RO by the Board 
in May 1999 in order to ensure full development of the 
record.  The Board requested that the RO provide the veteran 
with the opportunity to submit any additional evidence in 
support of his claim.  The RO fulfilled this request by 
sending the veteran a letter in September 1999, requesting 
that he identify all sources of recent medical treatment so 
that the RO could assist him with obtaining such evidence.

The Board also requested that the veteran be scheduled for VA 
ear, nose, and throat (ENT) examination.  It noted that the 
United States Court of Appeals for Veterans Claims (Court) 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination . . . so that the evaluation of the 
claimed disability will be a fully informed one,"  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991), and "when the 
medical evidence is inadequate, the VA must supplement the 
record by seeking a medical opinion or by scheduling a VA 
examination."  Colvin v. Derwinski, 1 Vet. App. 171  (1991); 
see 38 C.F.R. § 4.70  (1999).  The Board found additional 
medical examination necessary because it was not able to 
determine with any clarity whether or not the veteran had any 
residuals of his total nasal reconstruction.  The only post-
service medical evidence was a December 1995 VA general 
medical examination report, which noted that the veteran had 
complaints of a large bump on the right side of his nose and, 
apparently, of problems with breathing.  Objective 
examination indicated only that there was tenderness in the 
frontal sinuses.  Despite the limited physical examination, 
diagnoses were "status post deviated nasal septum surgery" 
and "bony growth in right nasal area, causing distorted 
nasal shape."  It was also noted that the veteran had 
"allergic rhinosinusitis."  The report does not indicate 
whether these symptoms were residuals of the inservice nasal 
reconstruction.

As a result of the Board's request for VA examination, the 
claims file contains a September 1999 letter from the RO to 
the veteran, informing him that it was scheduling him for VA 
examination, that he would be receiving notice of the time, 
date, and place of it, and that a failure to report for it 
could result in a denial of his appeal.  The claims file also 
contains a February 2000 memorandum from the RO indicating 
that the veteran was notified of his scheduled examination in 
September 1999, but failed to report for it.  An attached VA 
appointment print-out shows that he failed to report for VA 
ENT examination at the VA Medical Center in Miami, Florida.  
However, a November 1999 "C&P Clinic Reply" form appears to 
indicate that such an examination was completed at the VA 
Outpatient Clinic in Oakland Park, Florida.

From the above, the Board is not able to ascertain whether or 
not the veteran failed to report for the scheduled VA ENT 
examination.  It appears that a VA examination report from 
the VA Outpatient Clinic in Oakland Park, Florida, may be 
available, but not of record.  In addition, if the veteran 
did fail to report for his scheduled VA examination, the RO's 
notice to him of the time, place, and date of said 
examination is not of record.  While the RO indicated that he 
was notified of said examination in the September 1999 
letter, that letter only informs him that he would be 
notified of the time, place, and date of the examination at a 
later date.

In light of the above, the Board is of the opinion that 
further development of this case is still necessary prior to 
appellate review.  38 C.F.R. § 19.9  (1999).  In Stegall v. 
West, 11 Vet. App. 268  (1998), the Court held that a remand 
is necessary when the directives of a prior remand are not 
followed.  Stegall, 11 Vet. App. at 270.

Accordingly, to assure the veteran full due process and to 
satisfy VA's duty to assist, this case must be REMANDED back 
to the RO for the following development:

1.  The RO should determine whether or 
not the veteran appeared for VA ENT 
examination at the VA Outpatient Clinic 
in Oakland Park, Florida, on or about 
November 1999.  If so, then a copy of the 
report of that examination should be 
obtained and made part of the claims 
folder.

2.  If no such examination report is of 
record, then the RO should make part of 
the claims folder all documentation 
showing that the veteran was provided 
notice of the time, place, and date of 
the scheduled VA ENT examination prior to 
the date of that examination.  Excluded 
from this evidence is the RO's September 
30, 1999, letter to the veteran, which is 
already of record and does not provide 
the time, place, or date of his 
examination.

3.  If, and only if, no additional 
evidence documenting that the veteran was 
provided notice of the time, place, and 
date of his scheduled VA ENT examination 
prior to the date of that examination is 
available, or if he has shown good cause 
as to why he failed to report for that 
examination, then the RO should 
reschedule him for VA ENT examination in 
order to assess whether there are any 
current residuals of his inservice total 
nasal reconstruction.  If said 
examination is conducted, the nature and 
severity of any nasal reconstruction 
residuals should be fully described.  Any 
unrelated conditions should be 
differentiated.  The claims folder should 
be made available to and reviewed by the 
examiner before the examination, with 
specific analysis of the service medical 
records and December 1995 VA examination 
report.  All findings, and the reasons 
and bases therefor, are to be set forth 
in a clear, concise, and legible manner 
on the examination report.

4.  If the above development results in 
the acquisition of a VA ENT examination 
report, either from a 1999 examination 
already conducted or from a rescheduled 
examination, the RO should review the 
veteran's claim to determine whether any 
change is warranted in its denial of 
entitlement to service connection for 
residuals of total nasal reconstruction.

5.  If any determination remains adverse 
to the veteran, he and his representative 
should be provided with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond.  The Supplemental Statement of 
the Case should provide any additional 
pertinent laws and regulations and 
rationales for the decision reached.

The veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655  (1999) failure to attend a scheduled VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



